Citation Nr: 1613574	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for maxillary sinusitis with retention cyst.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of cholecystectomy with scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1974 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for sinusitis and residuals of a cholecystectomy and assigned initial noncompensable evaluations.  Subsequently, 10 percent ratings have been assigned for each disability.

These matters were previously remanded by the Board in August 2013 for additional development.  

The issue of entitlement to a higher initial rating for residuals of cholecystectomy with scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's maxillary sinusitis had been manifested by symptoms of pain and tenderness, headaches, and three to six non-incapacitating episodes in the past year, but not by more than six non-incapacitating episodes per year, incapacitating episodes, repeated surgeries, or radical surgery.

2.  As of July 1, 2014, the Veteran's maxillary sinusitis has been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  Radical surgery with chronic osteomyelitis or near constant sinusitis were not shown.  




CONCLUSIONS OF LAW

1.  Prior to July 1, 2014, the criteria for a rating in excess of 10 percent for service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2015). 

2.  As of July 1, 2014, the criteria for a rating of 30 percent but no higher for service-connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices in December 2007.  Those notices included notice as to the assignment of a rating and effective date in the event of a successful service connection claim.  VA thereafter did grant service connection for both matters on appeal, and consequently both claims were substantiated.  Once the claims were substantiated, no further notice under 38 U.S.C.A. § 5103(a) was required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran's representative presented an argument in a February 8, 2015 post-remand brief that the July 1, 2014 VA examination is now too old to rate the disorder.  In support, the representative cited to cases regarding the obligation to remand where there has been a worsening in the condition at issue.  Notably, neither the Veteran nor the representative has actually alleged that the sinus condition has worsened since the July 2014 examination, and the Board will not infer such an allegation from the statement.  As to the argument the representative does clearly make, namely that the examination is too old, the Board points out that this is not a legal basis for a remand.  The Board finds that the July 2014 VA examination is adequate for rating purposes.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Veteran's sinusitis is rated under Diagnostic Code 6513.  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2015).

An October 2009 VA examination report shows that the Veteran reported sinus problems that occurred four times per year and that each episode lasted for two weeks.  During the episodes, the Veteran reported that he was not incapacitated.  The Veteran did reported three non-incapacitating episodes per year.  He reported headaches during the sinus episodes with antibiotic treatment lasting four to six weeks.  The Veteran reported interference with breathing through the nose, hoarseness of voice, and pain.  No purulent discharge from the nose or crusting was reported.  The Veteran reported that he had not received any treatment for his sinus condition and that he did not experience any overall functional impairment.  Physical examination of the nose showed no nasal obstructions, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scars, and no disfigurement.  The examiner reported that rhinitis was not present in the nose and no sinusitis was detected.  Sinus x-rays revealed sinusitis in the maxillary area, left maxillary mucosal thickening, and multiple retention cyst.  The examiner reported that the subjective factors of the sinusitis were four to five bouts per year of sinus infections treated with antibiotics for about one to two weeks.  No daily medications were required.  The examiner noted that no infections or symptoms were present during physical examination and that the Veteran did have a normal examination.  The examiner also noted that the Veteran was currently asymptomatic with bouts of sinusitis four times per year.  

A July 2014 VA examination report shows that the Veteran reported experiencing incapacitating sinus infections approximately three times per year which required ten to fourteen days of antibiotics.  Symptoms included pain and pressure in the maxillary and frontal sinus areas, severe headaches, low grade fever, and malodorous nasal discharge with crusting.  The examiner reported that infections were most likely to occur in the spring and fall.  No continuous medications were in use.  The examiner diagnosed the Veteran with sinusitis.  The examiner indicated that the Veteran had three non-incapacitating episodes over the past twelve months.  The examiner also indicated that the Veteran had three or more incapacitating episodes over the past twelve months that required prolonged use of antibiotic treatment.  

After a review of the evidence of record the Board finds that prior to July 1, 2014, the Veteran's sinusitis did not more nearly approximate a rating in excess of 10 percent.  The Board finds that the most probative evidence of record prior to July 1, 2014 is the October 2009 VA examination report that showed the Veteran was not diagnosed with having three or more incapacitating episodes per year or six non-incapacitating episodes per year due to sinusitis.  The Veteran specifically reported having no incapacitating episodes and the examiner reported that he had three non-capacitating episodes.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to July 1, 2014 for sinusitis as there is no evidence to show that his symptoms meet the criteria for the next higher rating.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015)

As of July 1, 2014, the Board finds that the Veteran's symptoms meet the criteria for a 30 percent rating but no higher for sinusitis.  Here, the Board notes that the July 2014 VA examiner specifically indicated that the Veteran experienced three or more incapacitating episodes during the past twelve months which warrants a 30 percent rating.  The Board finds that a rating in excess of 30 percent is not warranted as there is no lay or medical evidence indicating that the Veteran's sinusitis has caused radical surgery or near constant sinusitis.  Additionally, no radical surgeries were reported by the Veteran or noted by the examiner, and repeated sinus related surgeries were not noted.  Therefore, resolving all reasonable doubt in the Veteran's favor, a 30 percent rating but no higher is warranted for his service connected sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015)

Therefore, the Board finds that prior to July 1, 2014 a rating in excess of 10 percent for sinusitis is not warranted, and as of July 1, 2014 a rating of 30 percent but no higher is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected sinusitis are contemplated by the schedular criteria of the rating currently assigned. There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for sinusitis.  There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability.  Additionally, none of the medical evidence reflects that the Veteran's sinusitis interferes with his work or his daily functioning.  Therefore, there is no evidence of a marked interference with his ability to become employed beyond that contemplated by the currently assigned rating.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  Further, based on the evidence of record, including the VA examination reports, the Board finds that there is nothing to suggest that the Veteran's sinusitis interferes with his ability to maintain substantial gainful employment as the Veteran had voluntarily retired and has made no statements indicating that his service connected disabilities caused his retirement.  As such, the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).








ORDER

Entitlement to a rating in excess of 10 percent for maxillary sinusitis with retention cyst for the period prior to July 1, 2014, is denied.

Entitlement to a rating of 30 percent but no higher as of July 1, 2014 for maxillary sinusitis with retention cyst is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

An August 2013 Board remanded directed the AMC to provide the Veteran with an additional VA examination concerning his service connected residuals of a cholecystectomy as the Veteran had contend the condition had worsened since an October 2009 VA examination.  The examiner scheduled the VA examination on December 5, 2014 and noted that the Veteran failed to report.  On December 5, 2014, the Veteran contacted the VAMC where his exam was scheduled and reported that his car had broken down.  

Therefore, the Board finds that he has provided good cause for not attending the scheduled examination.  Thus, he should be rescheduled for the requested VA examination.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a gastroenterologist or a medical doctor to determine the extent and current severity of any residuals associated with his cholecystectomy.  The entire claims file, to include a complete copy of this remand, must be provided to the physician designated to examine the veteran.  All appropriate tests and studies (should be accomplished (with all findings made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The physician should identify all symptoms and manifestations of any residuals associated with the Veteran's gallbladder removal, to include surgical scars.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


